UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-1543


SANDRA HARMON,

                 Plaintiff - Appellant,

          v.

CUMBERLAND COUNTY BOARD OF EDUCATION, a/k/a Cumberland
County School District North Carolina; MARIE PIERCE-FORD,
individually and in her capacity as Principal of Luther Nick
Jeralds’, a Cumberland Co. Board of Ed. School; LARISSA
PERKINS, in her capacity as Asst. Principal of Luther Nick
Jeralds’, a Cumberland Co. Board of Ed. School (NOMINAL);
STAFFORD DANIELS, in her capacity as Asst. Principal of
Luther Nick Jeralds’, a Cumberland Co. Board of Ed. School
(NOMINAL); DR. JAMES MCLAUCHLIN, Chair of Cumberland County
Board of Education, School Board Members; DR. FRANK TILL,
Superintendant Cumberland County Board of Education Schools;
JOSEPH LOCKLEAR, Deceased, in his former capacity as
Associate   Superintendent  of  Cumberland   County  Schools
(NOMINAL),

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:15-cv-00485-BR)


Submitted:   September 29, 2016            Decided:   October 14, 2016


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Sandra Harmon, Appellant Pro Se.       James Scott Lewis, Conor
Patrick Regan, HEDRICK, GARDNER, KINCHELOE & GAROFALO, LLP,
Wilmington, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Sandra Harmon appeals the district court’s order granting

Defendants’ motion to dismiss her complaint brought pursuant to

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2012), and also alleging equal protection

and due process violations.          We have reviewed the record and

find   no   reversible    error.     Accordingly,          we   grant   leave    to

proceed in forma pauperis and affirm for the reasons stated by

the district court.       Harmon v. Cumberland Cty. Bd. of Educ., No.

5:15-cv-00485-BR     (E.D.N.C.     May       5,   2016).    We   deny    as    moot

Harmon’s    motion   to   expedite   ruling.          We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                         AFFIRMED




                                         3